Citation Nr: 1013029	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from October 1962 to December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The case was remanded in February 2008, and again in May 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this case was remanded in February 2008 it was noted 
that while service treatment records (STRs) did not reflect 
complaints of or treatment for any right hip or right knee 
problems, the Veteran asserted that a vehicular accident 
caused injuries of his right hip and right knee in late 
November 1965, after his November 12, 1965 separation 
examination.  In support thereof was a statement from J.M., 
a service comrade.  

A March 2004 VA X-ray of the Veteran's right hip found 
flattening and mushroom-like appearance of the right femoral 
head, which might be related to remote/prior trauma to the 
femoral epiphysis, probably in the patient's childhood, with 
resultant deformity of the acetabulum as well.  More recent 
private X-rays of the right hip, in November 2009, showed 
apparently old deformity of the right femoral head and 
femoral neck and dysplastic right acetabulum.  

The February 2008 remand requested that the veteran's unit 
records be obtained from U.S. Army and Joint Service Records 
Research Center (JSRRC) for the period from November 12, 
1965 to November 30, 1965, and, specifically, for November 
26 1965, which is the date that the Veteran claimed his in-
service vehicle accident occurred while traveling from 
Geinhausen, Germany, to where he was stationed in Frankfurt, 
Germany.  Information was also requested that might help 
prove that J.M. was in the same unit with the Veteran.  

Thereafter in a May 2009 Board remand it was noted that 
there had been a failure to comply with all development 
requested in the 2008 remand.  However, it was noted that 
the Veteran had now submitted a letter written in October 
1965 to his parents indicating that the alleged accident 
occurred in October 1965, and not as previously alleged in 
November 1965.  In another statement, J.M. stated that he 
had had another person retrieve the Veteran after the 
accident that occurred in Hanau, Germany.  

Significantly, in the 2009 remand it was noted that the 
Veteran's personnel records confirmed that he had served 
together with J.M.  

The Veteran was to again be asked to provide the name and 
address of the medical facility in which he was admitted in 
October 1965.  In an undated letter he reported that about 
two hours after the accident he, and the other person in the 
jeep, were taken to Frankfurt American Hospital.  After an 
hour at that facility he was taken to pioneer Keasern 
medical facility in Hanau, Germany, where glass was removed 
from his face and back.  He spent the night there and the 
next morning he called J.M. who, in turn, sent someone to 
pick the Veteran up (and in a prior letter the Veteran 
reported that upon returning to Frankfurt, no further 
examination was done).  The Veteran stated that this was all 
the information he had.  

It was noted in the 2009 remand that there had not been an 
attempt to verify the motor vehicle accident, as purported 
by the Veteran, with the Joint Service Records Research 
Center (JSRRC).  Instead, the National Archives and Records 
Administration (NARA), had been contacted and had responded 
that "motor vehicle accident reports are not permanent 
records and consequently are not retired to the National 
Archives with the permanently valuable records of the US 
Government."  (See Letter from NARA, dated April 2008).  
Thus, the 2009 remand found that there had not been 
compliance with the Board's 2008 remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The 2009 remand requested that an attempt be made to obtain 
the Veteran's unit records from JSRRC for the period from 
October to November 1965.  In furtherance of the requested 
development, the Army Investigative Reports was contacted 
but the response, in August 2009, was that there were no 
records.  Attached was a report from the Defense Personnel 
Records Information Retrieval System (DPRIS) (CURR REQUEST) 
that the research had been coordinated with the National 
Records Center but the research efforts were unable to 
locate unit records submitted by the 32nd Signal Battalion 
for the calendar years 1963 to 1965.  To conduct further 
research more information was needed and should include how 
the accident occurred, full names of individuals killed or 
injury, the unit designation of all parties involved, if 
applicable.  Also, the U.S. Army Combat Readiness Center, 
formerly the U.S. Army Safety Center, maintained ground 
accident reports from 1973 to the present only.  If the 
Veteran could recall the unit designation of the 
investigating unit, this might increase the chance of 
conducting a successful research.  Also, information about 
his involvement in the military accident might be maintained 
in his "OMPF."  If the accident was reported, there might be 
a Criminal Investigation filed on the incident.  

In this regard, the Center for Unit Records Research (CURR) 
changed its name to the U. S. Army and Joint Services 
Records Research Center (JSRRC).  

Here, there is no indication of criminal activity or 
criminal investigation into the alleged accident; no 
indication that the Veteran knows, as he has not reported, 
the unit designation of any investigating unit; and not 
indication that an accident report was made, it does not 
appear that any further efforts to locate records pertaining 
to the alleged accident would be fruitful.  

However, the Board also notes that information submitted 
with the Veteran's original claim indicates that he was 
first employment beginning shortly after service with the 
Burlington Railroad, and that he had at some unspecified 
time he had fallen from a catwalk at a trailer loading 
station and sustained injury.  When evaluated for the injury 
he had been told that X-rays of his hips had revealed that 
his right hip socket was "gone."  He had been seen at the 
NKC Clinic in North Kansas City, Missouri.  

These records would be the earliest postservice clinical 
records pertaining to the Veteran's right hip but it does 
not appear that an attempt has been made to obtain these 
records.  Since the Veteran apparently sustained work-
related injury, it is expected that he would have filed one 
or more claims for Workman's Compensation.  Accordingly, the 
records of any Workman's Compensation claim(s), including 
any medical records associated therewith, could prove 
invaluable in adjudicating the claims and, so, should be 
obtained. 

Lastly, the Board notes that even if the Veteran did sustain 
an injury of the right hip and right knee during service, 
more is required for a grant of service connection.  It must 
be shown that he had chronic residual disability.  Here, 
there is lay evidence of inservice injury and current 
evidence of at least right hip disability.  What is lacking 
is a nexus between the two.  

38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) set 
forth four elements in determining whether a VA nexus 
medical examination must be provided.  One element is 
whether there is an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
This third element establishes a low threshold.  
Accordingly, a VA nexus examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit records of 
postservice employment physicals with the 
Burlington Railroad, or with the Veteran's 
authorization obtain the records on the 
Veteran's behalf. 

Obtain from the Veteran as much identifying 
information as possible concerning the 
Veteran's work-related injury, falling from 
a catwalk, while employed with the 
Burlington Railroad, in the immediate 
postservice years.  

This should include the approximate date of 
the injury and the name, address, and 
inclusive dates of treatment or evaluation 
by any physician, medical personnel or 
facility.   

Upon receipt of the appropriate release, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the Veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2009).   

2.  The Veteran should be requested to 
provide as much identifying information as 
possible concerning any Workman's 
Compensation claim(s) he has filed since 
his discharge from military service in 
December 1965, to include any claim(s) 
filed for one or more job-related hip and 
knee injury(ies) in the immediate 
postservice years.  This should include 
the claim number or other identifying 
information as to the claim(s) as well as 
all clinical sources involved in treatment 
or evaluation relevant to either such 
injury(ies) or such claim(s).  

If sufficient information is not provided 
by the Veteran, request the Veteran to 
provide the mailing address of his 
employer in the immediate postservice 
years and take the appropriate steps to 
contact the employer to obtain as much 
information as possible regarding the 
Veteran's apparent work-related 
injury(ies) in the immediate postservice 
years. 

If necessary, take the appropriate steps 
to contact the appropriate state agency to 
obtain all records pertaining to any 
Workman's Compensation claim(s) filed by 
the Veteran for any injury(ies) sustained 
in the immediate postservice years.  

Obtain any Workman's Compensation decision 
and all associated records.   

3.  Afford the Veteran a VA examination to 
address the etiology of the claimed right 
hip and right knee disorders. 

The examiner must have access to and review 
the claims folder for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran now has right hip 
or right knee disorders which are at least 
as likely as not related to the Veteran's 
period of service.  

In this connection, regardless of whether 
there is confirmation in the service 
treatment records of inservice injury of 
the right hip or right knee, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
current disability(ies) of right hip or 
right knee are consistent with the 
Veteran's statements regarding injury or 
injuries of his right hip or right knee, 
particularly in light of the Veteran's X-
rays of the right hip which suggest old 
trauma.  

In rendering any opinion, the examiner 
should address the significance, if any, of 
any evidence of (1) any childhood injury, 
and (2) evidence of any postservice injury.  

In formulating the medical opinion, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

4.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After the above development has been 
completed, readjudicate the claims.  

If the benefits sought remain denied, furnish 
the Veteran, and his representative, a 
Supplemental Statement of the Case (SSOC) and 
return the case to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

